Citation Nr: 0108072	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  93-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with degenerative arthritis, currently assigned a 
10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1992, which denied the veteran's claim for an 
increased rating on the basis that any additional disability 
shown in the veteran's low back was due to an intervening 
injury in September 1991.  The veteran disagreed, contending 
that his back disability had increased in severity prior to 
the injury.  In September 1995, the Board remanded the case 
for, inter alia, adjudication of the inextricably intertwined 
issue of service connection for degenerative disc disease of 
the low back.  In January 1999, the RO denied service 
connection for post-operative residuals of degenerative disc 
disease of the lumbosacral spine.  The veteran has not 
appealed this determination; accordingly, it is not before 
the Board at this time.  The notification to the veteran of 
the January 1999 rating decision denying service connection 
appears to have been contained in a supplemental statement of 
the case, and there is no evidence of record that it was 
accompanied by notification of his appellate rights and 
responsibilities.  Therefore, the RO must provide 
notification to the veteran of the January 1999 rating 
decision, insofar as it denied service connection for 
postoperative residuals of degenerative disc disease, 
lumbosacral spine, along with the notification of his 
appellate rights, including the requirement that he submit a 
notice of disagreement to initiate appellate review.  


FINDINGS OF FACT

1.  The veteran's low back disability, in its entirety, is 
manifested by pronounced symptoms of intervertebral disc 
syndrome.  

2.  One-third of the level of disability is shown to be due 
to service-connected residuals of a low back injury with 
degenerative arthritis.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of a low back injury with degenerative arthritis 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, Part 4, Code 5293 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA has secured 
all VA and private medical records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the veteran has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the various statements 
of the case and supplemental statements of the case that have 
been issued during the appellate process, along with the 
Remand promulgated by the Board in May 1998.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Service medical records show that in March 1969, the veteran 
was evaluated for low back pain.  He had a history of a car 
accident in civilian life, in which he had injured his back.  
He had not had any definite diagnosis.  He had continued with 
therapy while a civilian, but his symptoms had persisted.  
Now he complained of low back pain with physical training.  
On examination, he had normal range of motion.  There was 
minimal pain in the low back on the extreme ranges of motion.  
Patellar reflexes were 1+ bilaterally.  In April 1969, it was 
noted that he continued to complain of low back pains with 
activity.  Physical examination was negative, and it was 
reported that X-rays had been negative.  In September 1969, 
the veteran was seen with low back pain following a fall off 
a patio.  On an orthopedic consultation in October 1969, it 
was noted that he had minimal tenderness in the lumbar spine 
paravertebral muscles.  Deep tendon reflexes were 2+ 
bilaterally.  X-rays were negative.  The impression was low 
back pain, probably strain.  No further complaints were 
noted, and the separation examination was negative.  

In May 1976, a VA examination was conducted, which disclosed 
normal range of motion without pain, no evidence of muscle 
spasms, and other findings were normal, including straight 
leg raising, knee and ankle jerks, and X-rays.  The diagnosis 
was residuals of an injury to the low back, by history.  
Based on this evidence, the RO granted service connection for 
residuals of a low back injury, evaluated noncompensably 
disabling, in July 1976.

Low back pain was shown in VA outpatient treatment records 
dated from March 1978 to July 1978, and, as a result, the 
veteran's evaluation was increased to 10 percent in August 
1978.  

According to records dated from July to October, 1989, from 
F. Swords, D.O., the veteran had been initially seen 
complaining of low back pain, with occasional left leg pain 
and numbness.  He indicated that the injury had occurred 
while he had been moving a 500-pound drum.  He initially 
thought he had just strained or sprained it, but the next 
day, he could not get out of bed due to pain.  The injury had 
occurred a month previously, in June 1989.  His occupation 
was as a truck driver with an ordinary lifting requirement of 
50 to 60 pounds.  X-rays disclosed mild degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
An examination was conducted, with findings including 
decreased flexion and extension and paravertebral muscle 
spasm.  The impression was mild degenerative joint disease 
and degenerative disc disease, lumbar spine; lumbosacral 
strain/sprain; and rule out herniated nucleus pulposus of the 
lumbar spine.  In August 1989, it was noted that he was 
undergoing his third steroid injection, with a diagnosis of 
multiple level bulging disc of the lumbar spine with 
radiculitis.  A computerized tomography (CT) scan disclosed 
bulging discs.  The veteran's symptoms improved with 
conservative treatment, and by October 1989, he was within 
normal limits and anxious to return to work.  

In November 1991, the veteran was evaluated by K. Bayles, 
D.O., who noted that the veteran had low back pain, and pain 
and paresthesia of the right leg, due to a motor vehicle 
accident in September 1991.  He had a previous back injury in 
1989.  Reflexes were negative.  There were no pin prick 
deficits of the legs, range of motion in the lumbar spine was 
decreased, and muscle strength was good bilaterally.  The 
diagnosis was right sciatic radiculitis, degenerative disc 
disease.  

In March 1992, the veteran was evaluated by G. Wharton, M.D., 
who noted that the veteran had low back pain and radiation 
down the lower extremities, after a motor vehicle accident in 
November 1991.  On examination, he did not have any 
tenderness or muscle spasms.  Range of motion was 73 degrees 
of flexion, 19 degrees of extension, 26 degrees of right 
lateral flexion, and 33 degrees of left lateral function.  
Muscle strength was 5/5 in the lower extremities.  Patellar 
and Achilles reflexes were 0.  The diagnostic impression, 
based on examination, and review of numerous other records, 
was degenerative disc desiccation at disc protrusion L3-4, 
L4-5 and L5-S1; and slight disc bulge at L4-5, no evidence of 
any sciatic nerve root irritation, postural low back pain, 
aerobic deconditioning, and mild acquired spinal stenosis, 
secondary to hypertrophy of the ligamentum flavum and 
degenerative changes, particularly at L3-4.  It was felt that 
surgery should be avoided.  He recommended that the veteran 
have lifting restrictions of 25 pounds, occasionally 50 
pounds. 

On a VA examination of December 1992, the veteran had good 
range of motion in the low back without spasms.  Straight leg 
raising tests were negative.  Ankle and knee jerks were equal 
and active.  There was no measurable atrophy in the thighs or 
calves.  There was no sensory or motor loss.  Private medical 
records were reviewed which included an MRI showing 
degenerative disc disease throughout the lumbar spine, and X-
rays which were within normal limits.  The diagnosis was 
degenerative disc disease throughout the lumbar spine; it was 
felt that the condition would be made worse by surgery.  

Records from D. Selby, M.D., show that in February 1993, the 
veteran underwent hemilaminectomy at L5, and diskectomy at 
L5-S1, for treatment of S1 radiculopathy and degenerative 
disc disease at L5-S1.  It was noted that he had degenerative 
disc disease throughout his back with considerable back pain, 
with the addition of leg pain that significantly interfered 
with function.  On several occasions in the clinic, the 
veteran felt that if leg pain could be resolved, he could 
live with the back pain.  There was considerable laxity at 
L5-S1, and the disc was bulging, with the S1 root under 
tension.  Following his return to work as a truck driver, it 
was noted, in April 1994, that he had gradually had the 
return of low back pain, which was increasing in severity.  
He had limited flexion secondary to pain, but had no 
neurological change.  

A VA examination was conducted in December 1995.  On 
neurological examination, there were no positive findings 
except for low back pain, without radiation, during straight 
leg raising tests.  The examiner noted that the automobile 
accident certainly aggravated the veteran's pain syndrome and 
perhaps was more contributory to his symptomatology than the 
original incident, although a very small increase might be 
justified because as time goes on these back injuries become 
a little more aggravated due to the aging process.  The 
diagnosis was low back pain syndrome resulting from a fall 
while in the service, and from an automobile accident 
occurring years later, without other obvious neurological 
signs.  

A VA orthopedic examination in December 1995 noted that the 
veteran did not have any radiation of pain until 1991, and 
that it must be assumed that without any radiation until the 
1991 accident, the veteran's degenerative disc disease 
started in 1991 and had very little if anything to do with 
his injury in service.  

Records from the Maynard Clinic show that late in December 
1995, the veteran slipped and fell off of a truck at work, 
exacerbating his back pain.  When seen in January 1996, he 
had increased spasm and decreased range of motion in the 
lumbar spine.  He continued to be followed for this injury, 
and, although in February 1995, it was reported that the 
veteran stated that his lumbar pain was "exactly" as it had 
been before the injury, two weeks later, he stated that his 
back pain was still greater than it was prior to the current 
injury, although his main problem at that time was neck pain.  
In late March 1996, poor range of motion, spasms and 
tenderness in the lumbar spine were noted.  The back pain was 
noted to be significantly exacerbated by the injury, and 
symptoms of radiculopathy had worsened.  

In June 1996, W. Osborne, M.D., wrote that the veteran had 
degenerative spondylosis of his lumbosacral spine with 
previous disc surgery, and would not be able to return to his 
usual job as a truck driver.  It was his opinion that 50 
percent of the impairment was due to degenerative arthritis 
and 50 percent to the bodily injury.  

In November 1996, the veteran underwent a hemilaminectomy L5 
and total facetectomy L5-S1 in a private facility, as 
treatment for L5 radiculopathy, following the failure of 
conservative treatment.  There was a large overgrowth of the 
facet putting pressure on the nerve root, as well as 
significant scar tissue.  There was a minimal laminotomy 
defect.  

On a VA examination in July 1997, the veteran walked slowly 
and held his back stiff.  He had some tenderness to 
palpation.  Forward flexion was to 75 degrees, extension to 
29 degrees, lateral flexion to 35 on the right and 45 on the 
left.  Reflexes in the knees and ankles were absent.  He had 
no loss of sensation to pinprick in the thighs.  It was noted 
that most of the history occurred from the motor vehicle 
accident and it appeared that the veteran's "main" disc 
disease was related to his motor vehicle accident "and that 
[sic] is service connected back injury."  

A magnetic resonance imaging (MRI) scan in August 1997 
resulted in an impression of desiccation of the discs at the 
L2-3, L3-4, L4-5, and L5-S1 levels; scar tissue in the L4-5 
level and L5-S1 levels.  

An October 1997 note from K. Gill, M.D., indicated that the 
veteran had a complex history since January  1993, and that 
the veteran, one year after surgery, was not able to work.  
He still had chronic back pain, and he stated that he had 
reviewed an MRI from August 1997 which showed post 
laminectomy syndrome, degenerative disc disease, and scar 
tissue, with no evidence of recurrent disc herniation, 
although he had multiple level degenerative disc disease.  
The impression was multiple level degenerative disc disease, 
post laminectomy syndrome.  

An October 1997 note from the Maynard Clinic concluded that 
Dr. Gill's report confirmed the impression that the veteran's 
current symptoms were not the result of a "sole" injury, 
but the cumulative effects of all of his injuries.  It was 
also concluded that the veteran was disabled.  

In July 1998, the veteran was evaluated by T. Elliot, P.A.  
The veteran had limited range of motion in all quadrants.  
Deep tendon reflexes were 1-2+ and symmetrical.  Peripheral 
pulses were 2+ and symmetrical.  Motor was 4/5 and 
symmetrical.  Sensation was intact bilaterally, and straight 
leg raising was positive at about 70 degrees bilaterally.  
The veteran walked with an antalgic gait.  It was concluded 
that he had chronic back pain and radicular pain into his 
right leg, which left him with intolerance to sitting, 
standing, stooping, pushing, pulling or carrying.  His 
prognosis of returning to gainful employment was "bleak."  
The assessment was multiple level degenerative disc disease, 
and postlaminectomy syndrome.  

In November 1998, a VA examination was conducted; the 
examiner noted that he had reviewed the voluminous record.  
On neurological examination, the veteran was in obvious 
discomfort.  He was taking various types of medications, 
including muscle relaxants and pain medications.  Very strong 
pain appeared after about 30 degrees of elevation in straight 
leg raising on the left, at about 40 to 45 degrees on the 
right.  The pain pathology was on the left.  He concluded 
that the veteran had a back injury in service which resulted 
in a slowly growing degenerative process upon which the 
automobile accident had been superimposed.  The automobile 
accident was not a service-connected event, but, 
nevertheless, the original injury occurred in service.  The 
impression was low back pain and pathology and status post 
laminectomy condition, degenerative arthritis, radiculopathy, 
and protruding disks from L2 to S1.  The incapacitation was 
felt to be "serious."  

According to a disability examination, conducted for the 
Social Security Administration (SSA) in July 1999, the 
veteran reported that he had injured his low back in service, 
due to a fall, and had improved, although he occasionally 
needed medication.  In 1991, he was involved in a motor 
vehicle accident in which he reinjured his low back.  He 
underwent back surgery in February 1993, details of which 
were not available for review.  He had gradual improvement in 
symptoms, and when he returned to work in 1993, he did well 
until 1995, when he slipped and fell, reinjuring his back.  
He subsequently underwent surgery on his low back in November 
1996, and he had remained off work since the accident.  He 
had undergone physical therapy from 1996 until March or April 
of 1997, and reported minimal benefit.  He reported continued 
low back pain in the low back, which radiated into the hips 
and lower extremities.  The pain was constant, although the 
severity varied. Walking more than one block, sitting more 
than 15 to 20 minutes, standing more than 15 minutes 
increased pain, as well as bending and lifting.  He described 
general weakness in the legs, and occasional numbness in his 
toes.  An MRI scan in June 1999 had shown multilevel disc 
bulges from L-1 through L-5, without spinal stenosis, 
neuroforaminal stenosis at L2-3 and L4-5; and severe left L5-
S1 neuroforaminal stenosis from a left lateral posterior 
lateral disc bulge with narrowing of the left lateral recess 
from a combination of disc bulge and residual scar tissue, 
also status post left laminectomy.  Examination disclosed 
moderate tenderness in the spine and paraspinal muscles.  
Range of motion was flexion to 40 degrees, with 90 degrees 
noted to be normal, and lateral flexion to 20 degrees 
bilaterally, with 25 degrees noted as normal.  Straight leg 
raising was positive at 50 degrees bilaterally, with pain, 
but without radiation.  There was no muscle weakness, and 
muscle bulk was good.  The veteran was observed to walk with 
a slow gait in the examining room with a normal pace and 
station outside the office.  He could do a partial squat, 
although complaining of back pain.  Sensation was intact to 
light touch.  Patellar and Achilles reflexes were 0 
bilaterally.  He was slow in all movements.  The impression 
as chronic low back pain secondary to multilevel degenerative 
disc disease.  Concerning work related functions, he could 
sit and stand for short periods of time, walk for moderate 
distances, and lift light weights.  

In October 1999, the SSA entered a decision, finding the 
veteran to be disabled due to disc disease and depression.  

On a VA neurology examination in November 1999, the veteran 
reported that he had injured his back in service in a fall of 
about six feet.  Since, then, he had experienced pain, which 
had intensified as time went by.  Subsequent to service, in 
1991, he was involved in a motor vehicle accident, which was 
superimposed on his earlier injury, and aggravated the 
earlier injury.  He had surgery performed on two occasions, 
and was able to work until 1996, when he had another accident 
in which he fell out of a truck, which further aggravated his 
previous problems.  He had a second surgery in 1996.  The 
examiner noted that the medical records did not disclose much 
complaint for pain in the back until 1991; nevertheless, some 
service connected contribution was acknowledged.  On 
examination, he had normal gait.  Range of motion and 
muscular strength was "pretty close to normal" in the lower 
extremities.  Straight leg raising test was strongly positive 
at over 30 degrees in a pattern which indicated sciatic nerve 
involvement, and which the examiner felt was genuine.  The 
examiner noted that he had reviewed the records and consulted 
with the orthopedic examiner.  Based on his review of X-rays 
and other studies, the veteran had some degenerative changes, 
not too severe, as well as gross narrowing of the L5-S1 
interspace where the laminectomy had occurred.  He concluded 
that the veteran had some mild degenerative disc disease and 
L5 right radiculopathy.  It was felt that the contribution of 
the veteran's service-connected injury to the total 
disability of the low back was about one-third, with one-
third due to the second accident and one-third due to the 
third accident.  It was noted that this was somewhat 
arbitrary and subjective.  

An orthopedic examination was also conducted in November 
1999.  The examiner noted that he had reviewed the claims 
file.  As history, it was reported that he had strained his 
low back in service.  In 1993 he had been involved in a motor 
vehicle accident, and had a lumbar diskectomy.  In 1996 he 
had had another lower back injury and underwent a second 
lumbar diskectomy, and since then he had been unable to 
return to work.  He now had chronic lower back pain with 
radicular symptoms into the right lower extremity, aggravated 
by activity.  The veteran's gait was normal, and he moved in 
and out of the examining room chair normally.  He moved 
slowly on and off the examining room table.  The lumbar spine 
was flat, and his flexion was to 45 degrees, extension to 12 
degrees, lateral flexion to 16 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  There was no evidence of 
atrophy in either lower extremity.  He had paresis of the 
extensor halluces on the right, and hypesthesia along the S1 
distribution.  Straight leg raising was to 80 degrees 
bilaterally.  Some "inappropriate" findings were noted.  
The impression was post lumbar laminectomy syndrome, non-
service connected; residuals of lumbar strain, service 
connected; and degenerative joint and disc disease secondary 
to his military duty as well as the 1993 and 1996 accident.  
The examiner felt that one-third of the disability was due to 
the lumbar strain, one-third due to his 1993 motor vehicle 
accident and one-third due to his 1996 accident.  

In evaluating the evidence, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In addition, if the evidence supports the claim or 
is in relative equipoise, the claimant prevails; only if a 
fair preponderance of the evidence is against the claim is 
the claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

The evidence as a whole indicates that the veteran 
experienced some back pain after service, but no disc disease 
symptoms were noted until after an accident in 1989.  Also 
noted at that time was degenerative joint disease, which has 
been included as part of the service-connected disability.  
Symptomatically, the veteran improved and no further 
complaints were noted until an injury in September 1991.  
Subsequent to that injury, as detailed above, the veteran had 
surgery, followed by another injury in December 1995, and yet 
another surgery in November 1996.  He has remained 
symptomatic, and is now considered disabled by the SSA, due 
to disc disease as well as depression.  The two VA examiners 
in November 1999 estimated that one-third of the disability 
was due to his service-connected injury.  Although one of the 
examiners indicated this delineation was somewhat arbitrary 
and subjective, the other examiner did not so qualify his 
estimate.  Moreover, such a demarcation is consistent with 
the remainder of the evidence, which shows the veteran's 
disability clearly increased in severity after the September 
1991 accident, and again after the December 1995 injury.  
Moreover, while the veteran states that his disc symptoms 
were present prior to the September 1991 injury, there is no 
evidence of any disc symptoms prior to the injury in June 
1989.  

The veteran's disability has been evaluated under diagnostic 
code 5295, which pertains to lumbosacral strain, and provides 
that characteristic pain on motion warrants a 10 percent 
evaluation.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, Code 5295 (2000).  

It is argued that in view of the veteran's diagnosis of 
degenerative disc disease, he should be rated under 
diagnostic code 5293, which pertains to intervertebral disc 
syndrome, and provides that postoperative, cured 
intervertebral disc syndrome is noncompensable.  Mild 
intervertebral disc syndrome warrants a 10 percent rating.  
For moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is merited, and severe disease 
with recurring attacks, with intermittent relief warrants a 
40 percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. Part 4, Code 
5293 (2000).

In view of the veteran's documented disc disease, and 
symptoms such as absent ankle jerks, the Board is of the 
opinion that the disability is more appropriately evaluated 
under diagnostic code 5293.  In this regard, the VA examiners 
found that one-third of the veteran's symptomatology was due 
to his service-connected disability, and did not specify any 
such symptoms.  Therefore, we must consider the disability, 
in its entirety, with one-third attributed to the service-
connected disability.  In view of the findings reported in 
detail above, the evidence is at least in equipoise regarding 
whether the low back disability as a whole results in 
pronounced impairment.  Accordingly, we find that the 
disability, in its entirety, would warrant a 60 percent 
rating.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §  5107); Gilbert.  Because the medical evidence 
indicates that one-third of this may be attributed to the 
service-connected disability, the Board finds that a 20 
percent rating is warranted for the veteran's service-
connected residuals of a low back injury.  

In reaching this determination, the Board has considered all 
relevant evidence of record, including treatment records and 
statements from the veteran not specifically discussed above.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
In addition, the Board has considered all symptoms, including 
functional limitations due to pain.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Moreover, the conclusion is based on all symptoms currently 
shown which may be attributed to the service-connected 
disability; consequently, an additional disability rating 
under a separate diagnostic code is not appropriate.   See 
38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet.App. 259, 
262 (1994).  Finally, the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An evaluation of 20 percent for residuals of a low back 
injury with degenerative arthritis is granted, subject to 
regulations governing the payment of monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

